cc:   Hon. Ronald J. Israel, District Judge
                         Rands & South & Gardner/Reno
                         Prindle Amaro Goetz Hillyard Barnes & Reinholtz, LLP
                         Law Office of Daniel S. Simon
                         Marshall Law Firm
                         Nettles Law Firm
                         Eighth District Court Clerk




 SUPREME COURT
             OF
       NEVADA



CLERK'S ORDER
                                                      2
  (01-1947    ea